DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The response filed on March 22, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, lines 1-2, the recitation “a plurality of channels” appears to be a double inclusion of the “at least one channel” recited in line 4 of claim 1. The limitation should read --wherein the at least on channel comprising a plurality of channels.--
Claim 15 recites the limitation "the aperture” in line 2.  There is insufficient antecedent basis for this limitation in the claim. There are more than one aperture in the claims, the Examiner is unsure which particular aperture is referred by the Applicant. Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 9-12, 14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith et al. (US 2007/0210717. Smith hereafter).
With respect to claim 1, Smith discloses a faceplate (2100) comprising: 
a conductive plate (2120a, 2120b and 2124) characterized by a first (top) surface and a second (bottom) surface opposite the first surface, wherein the conductive plate defines a plurality of apertures (2148. Fig. 21A) extending through the conductive plate from the first surface to the second surface, and wherein, along a sidewall of each aperture of the plurality of apertures between the first surface and the second surface, the conductive plate defines an annular channel (annular channels occupied by 2174a, 2174b and 2180. Fig. 21B);  
a plurality of inserts (2170 and 2172), wherein each aperture of the plurality of apertures contains an insert of the plurality of inserts, defines at least one channel (see Fig. 21B with additional annotations below) extending through the insert; and 

wherein each o-ring is seated within the annular channel defined by the conductive plate within the aperture of the plurality of apertures.
With respect to claim 2, Smith discloses wherein each insert defines a plurality of channels (see Fig. 21B with additional annotations below), and wherein each channel of the plurality of channels is radially offset from a central axis through the insert defining the plurality of channels.
With respect to claim 3, Smith discloses wherein each insert defines at least six channels (see Fig. 21B with additional annotations below) through the insert arranged separate from one another about (the central axis of) the insert
With respect to claim 4, Smith discloses wherein an annular groove (annular groove defined by 2178) is defined along an exterior region of a corresponding insert of the plurality of inserts positioned within the aperture of the plurality of apertures.
With respect to claim 5, Smith discloses wherein a portion of each o-ring of the plurality of o-rings is seated within the annular groove defined along a region of a corresponding insert between a first (upper) end and a second (lower) end of the insert.
With respect to claim 6, Smith discloses wherein the plurality of o-rings comprise a first plurality of o-rings (o-rings of 2180), wherein the faceplate further comprises a second plurality of o-rings (o-rings of 2174b), and wherein each o-ring of the second plurality of o-rings is seated within a second annular groove (annular groove defined by 2176) defined along the region of a corresponding insert between a first end and a second end of the insert within each aperture of the plurality of apertures.

With respect to claim 9, Smith discloses the faceplate further comprising a layer of dielectric material (2172) extending across the first surface of the conductive plate, wherein the first surface of the conductive plate is configured to be exposed to a plasma (via 2182) within a semiconductor processing chamber.
With respect to claim 10, Smith discloses wherein the layer of dielectric material is located on all surfaces of the conductive plate (viewing from 2198) including on all surfaces defining the plurality of apertures (Fig. 21B).
With respect to claim 11, Smith discloses a faceplate (2100) comprising: 
a conductive plate (2120a, 2120b and 2124) defining a plurality of apertures (2148); and 
a plurality of inserts (2170 and 2172), wherein each insert of the plurality of inserts is disposed within a separate aperture of the plurality of apertures, wherein each aperture of the plurality of apertures is defined with an upper (top) portion and a lower (bottom) portion within the conductive plate, wherein a ledge (2184 and 2176) is defined by the conductive plate at a boundary between the upper portion and the lower portion (See Fig. 21B with additional annotations below), wherein each insert of the plurality of inserts defines a channel (middle constant channel as shown in Fig. 21B below) therethrough, wherein each insert is seated on the defined ledge of each corresponding 
With respect to claim 12, Smith discloses wherein the upper portion of each aperture is characterized by a cylindrical shape characterized by a first diameter extending from a first end of the aperture to the ledge, and wherein the lower portion is characterized by a cylindrical shape characterized by a second diameter extending from the ledge to a second end of the aperture, and wherein the second diameter is less than the first diameter (See Fig. 21B with additional annotations below).
With respect to claim 14, Smith discloses wherein an O-ring (2174a, 2174b and 2180) is positioned within each aperture of the plurality of apertures to (capable of) form a seal between an insert of the plurality of inserts seated within the aperture and a portion of the plate defining the upper portion of the aperture of the plurality of apertures (by 2180).
With respect to claim 16, Smith discloses wherein each insert comprises a dielectric material (2172).



    PNG
    media_image1.png
    428
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    496
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith.
With respect to claim 15, Smith discloses the faceplate as in claim 11 except for wherein the upper portion of each aperture is less than 10% of a length of the aperture.
It would have been an obvious matter of design choice to make the upper portion to less than 10% of the length (thickness) of the aperture (by either reducing the thickness of the upper portion or increasing the length (thickness) of the aperture), since such a modification would have involved a mere change in the size (thickness) of a component.  A change in size is generally recognized as being within the level of In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the size of the plate and insert) to produce a predictable solution (optimum plasma intensity), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Schneider et al. (US 6,364,957. Schneider hereafter).
With respect to claim 17, Smith discloses the faceplate as in claim 16 except for wherein the dielectric material comprises a ceramic including one or more of aluminum oxide (Al2O3), zirconium oxide (ZrO2), and yttrium oxide (Y2O3).
However, Schneider teaches a dielectric material (45) for a semiconductor process wherein the dielectric material comprises a ceramic including one or more of aluminum oxide (Al2O3), zirconium oxide (ZrO2), and yttrium oxide (Y2O3) (Col. 5, lines 42-48). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of a dielectric material comprises a ceramic including one or more of aluminum oxide (Al2O3), zirconium oxide (ZrO2), and yttrium oxide (Y2O3), as taught by Schneider, to Smith’s ceramic dielectric, in order to improve the performance of the dielectric material (Col. 5, lines 35-60). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a dielectric material comprises a ceramic including one or more of aluminum oxide (Al2O3), zirconium oxide (ZrO2), and yttrium oxide (Y2O3) in order to improve the performance of the dielectric material.  It has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed on March 22, 2021 have been fully considered but they are not persuasive. Applicant argues that Smith fails to disclose a faceplate because the “faceplate” of Smith consist of more than one plates, namely 2120a and 2120b. The Examiner respectfully disagrees. As clearly indicated in the previous and current Office actions, Smith’s faceplate is 2100 as shown in Figure 21A that comprising a conductive plate (first conductive plate 2120a and a second conductive plate 2120b and third, intermediate plate 2124). The terms “a faceplate” or “a plate” does not automatically refers to a singular unitary component. 
Applicant further argues that Smith fails to disclose newly amended limitations in claims 1 and 11 without specifically pointing out what element(s) or limitation(s) is/are not disclosed by Smith. Upon reconsideration of the amended claims 1 and 11. It is the Examiner’s position that the amended claims are anticipated by Smith. See detailed rejections elaborated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 28, 2021